DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group II, claims 10-15 in the reply filed on 9/16/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 6/4/2021, 2/23/2022 and 8/24/2022 are being acknowledged and considered by the examiner.

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

The Rejections
Claims 10-11 and 13-15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wu et al. (U.S. Pat. App. Pub. No. 2016/0049468).
Wu discloses, as seen in Figure 1K, an integrated circuit having

    PNG
    media_image1.png
    275
    342
    media_image1.png
    Greyscale

(10) a single diffusion break (SDB) structure (19) dividing a fin-shaped structure into a first portion (16X) and a second portion (16Y); and 
an isolation structure (40) on the SDB structure (19), wherein the isolation structure (40) comprises a T-shape (see Figure 1K); 
(11) wherein the isolation structure (40) comprises: a cap layer (30A/30B) on the SDB structure (19); and a dielectric layer (32/34) on the cap layer (30A/30B) (see Figure 1K); 
(13) wherein the cap layer (30B) and the dielectric layer (32) comprise the T-shape altogether (see Figure 1K); 
(14) wherein the cap layer (30A) comprises a U-shape (see Figure 1K); 
(15) wherein the cap layer (30A/30B) and the dielectric layer (32/34) comprise different materials (see [0039]).

Claim 10 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (U.S. Pat. No. 9,368,496).
Yu discloses, as displayed in Figures 2A-2F, an IC device with

    PNG
    media_image2.png
    210
    503
    media_image2.png
    Greyscale

(10) a single diffusion break (SDB) structure (103) dividing a fin-shaped structure into a first portion and a second portion; and 
an isolation structure (217) on the SDB structure (103), wherein the isolation structure (217) comprises a T-shape (see Figures 2A-2J). 

Claims 10-11, 13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Xie et al. (U.S. Pat. App. Pub. No. 2017/0141211).
Xie discloses, as shown in Figure 2T, an integrated circuit having

    PNG
    media_image3.png
    313
    253
    media_image3.png
    Greyscale

(10) a single diffusion break (SDB) structure (136) dividing a fin-shaped structure (106) into a first portion and a second portion; and 
an isolation structure (150A) on the SDB structure (136), wherein the isolation structure (150A) comprises a T-shape (see Figure 2T); 
(11) wherein the isolation structure (150A) comprises: a cap layer (154) on the SDB structure (150A); and a dielectric layer on the cap layer (120) (see Figure 2T); 
(13) wherein the cap layer (154) and the dielectric layer (120) comprise the T-shape altogether (see Figure 2T); 
(15) wherein the cap layer (154) and the dielectric layer (120) comprise different materials (see [0033] and [0030]).

REJECTIONS BASED UPON PRIOR ARTS
Statutory Basis
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The Rejections
Claims 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Xie et al. (U.S. Pat. App. Pub. No. 2017/0141211) in view of Wu et al. (U.S. Pat. App. Pub. No. 2016/0049468).
Xie teaches above outlined features except for wherein the dielectric layer comprises the T-shape; wherein the cap layer comprises a U-shape.  However, Wu discloses, as seen in Figure 1K, an integrated circuit having (14) wherein the cap layer (30A) comprises a U-shape (see Figure 1K).
With respect to claim 12, the claimed T shape of the dielectric layer was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the dielectric layer comprises the T-shape would yield unexpected result. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).

Claims 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (U.S. Pat. No. 9,368,496) in view of Wu et al. (U.S. Pat. App. Pub. No. 2016/0049468).
Yu teaches all claimed limitations except for wherein the isolation structure  comprises: a cap layer on the SDB structure; and a dielectric layer on the cap layer; wherein the cap layer and the dielectric layer comprise the T-shape altogether; wherein the cap layer comprises a U-shape; wherein the cap layer and the dielectric layer comprise different materials. However, Wu discloses, as seen in Figure 1K, an integrated circuit having (11) wherein the isolation structure (40) comprises: a cap layer (30A/30B) on the SDB structure (19); and a dielectric layer (32/34) on the cap layer (30A/30B) (see Figure 1K); (13) wherein the cap layer (30B) and the dielectric layer (32) comprise the T-shape altogether (see Figure 1K); (14) wherein the cap layer (30A) comprises a U-shape (see Figure 1K); (15) wherein the cap layer (30A/30B) and the dielectric layer (32/34) comprise different materials (see [0039]).
With respect to claim 12, the claimed T shape of the dielectric layer was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the dielectric layer comprises the T-shape would yield unexpected result. See In re Dailey, 357 F.2d 669, 149 USPQ 47 (CCPA 1966) (The court held that the configuration of the claimed disposable plastic nursing container was a matter of choice which a person of ordinary skill in the art would have found obvious absent persuasive evidence that the particular configuration of the claimed container was significant.).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG A LUU whose telephone number is (571)272-1902. The examiner can normally be reached M - F 7-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio Maldonado can be reached on 571-272-1864. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CHUONG A LUU/Primary Examiner, Art Unit 2898                                                                                                                                                                                                        September 28, 2022